This controversy comes here on petition to review an order of the District Court for the Western District of New York (173 F. 694), directing the trustee in bankruptcy of Meadows, Williams 
Co. to deliver to Alice H. Douglas two certificates, for 100 shares each, of the preferred stock of the Great Northern Railway Company. The proof establishes the fact that Mrs. Douglas bought and paid for 200 shares of the stock of the Great Northern Railway Company. The certificates were issued in her name. They were bought and paid for prior to the adjudication in bankruptcy. The trustee in bankruptcy refuses to deliver them to her. We think the general creditors of the bankrupt have no interest whatever in these shares. They belong, without reduction of any kind, to Mrs. Douglas. She is as much entitled to their possession as she would be to have any other property of hers which was left in the safe-keeping of the bankrupts returned to her upon demand. The case of Richardson v. Shaw, 209 U.S. 365, 28 Sup. Ct. 512, 52 L. Ed. 835, which arose in this circuit, is a complete answer to the contention of the trustee. The petition to review should be dismissed, with costs."
Having reached the conclusion that there was ample and adequate testimony to support the judgment rendered by the learned chancellor in the circuit court, and, that the objections urged by appellant receiver against the delivery of the certificate of shares of Radio stock in controversy to respondent, are not well founded it follows that the judgment of the trial court should be affirmed, and, it is so ordered. Becker and McCullen, JJ.,
concur. *Page 1125